703 N.W.2d 189 (2005)
People v. Griffin.
No. 125700.
Supreme Court of Michigan.
September 15, 2005.
Application for Leave to Appeal.
SC: 125700, COA: 252454.
By order of November 19, 2004, the application for leave to appeal was held in abeyance pending the decision in People v. Hendrick (Docket No. 126371). On order of the Court, the opinion having been issued on June 14, 2005, 472 Mich. 555, 697 N.W.2d 511 (2005), the application is again considered, and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Isabella Circuit Court for resentencing, within 56 days of the date of this order, consistent with People v. Hendrick, supra. The motion for immediate consideration is GRANTED. The motion to vacate sentence is also considered, and it is DENIED as moot in light of the relief provided by this order.
We do not retain jurisdiction.